DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2017-013604 filed January 27, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/JP2018/002228 filed January 25, 2018.
Claim Status
	The response filed September 23, 2021 did not include claim amendments. In the June 22, 2021 claims: claims 1-6 are pending, claims 4-6 are withdrawn, and claims 1-3 are under examination.
Withdrawn Specification Objection
The following specification objection is withdrawn due to amendment:
Table 1 Example 5 Chemical Composition (5) reciting an amorphous material fraction of 10%.  
Response to Arguments 
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive.
Nakaseko in view of Meguro
	The applicant argues Nakaseko is silent to the importance of (Qaq/Qm) of 50 or more (Remarks para. spanning pgs. 5-6) and the examples of Nakaseko have amorphous ratios of 92 to 95% (Nakaseko Tables 1-3), such that Nakaseko’s failure to achieve the claimed amorphous fraction of 98% or more is due to Nakaseko’s failure to satisfy the claimed mass ratio Qaq/Qm of 50 or more (Remarks pg. 6 para. 5).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is over Nakaseko in view of Meguro. Meguro teaches Qc/Qm (i.e. Qaq/Qm) of 40 or more (Meguro 3:39-40, 4:4, 5:2-7) has a cooling capacity that is lower than turbulent cooling liquid flow and below 40 the cooling rate becomes insufficient and amorphous powder cannot be easily obtained (Meguro 5:5-7). The taught Qc/Qm of Meguro overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
Further, the processes of the prior art (i.e. water atomization Qaq/Qm Meguro 3:39-40, 4:4, 5:2-7, molten metal stream diameter Meguro 3:38, 4:2. 29-36, water temperature Nakaseko [0017], [057], [0058], [0063]-[0067], Fig. 2, and total content of ferrous constituents Nakaseko [0078]) are substantially similar to the processes of the claimed invention. Absent evidence to the contrary, it appears that the product of the process of the prior art is substantially similar to the product claimed, including having an amorphous material fraction of 98% or more.
The applicant argues that Meguro teaches a ratio of “Qc/Qm>40” and that Figs. 2-4 in applicant’s specification demonstrate the claimed mass ratio and that of Meguro are substantially different (Remarks para. spanning pgs. 5-6) where the claimed mass ratio of Qaq/Qm of 50 or more is critical to achieve the claimed amorphous material fraction of 98% or more (applicant’s specification [0008], [0009], Figs. 2-4) (Remarks pg. 6 paras. 3-4) and Qaq/Qm of more than 40 and less than 50 cannot achieve an amorphous material fraction of soft magnetic iron powder of 98% or more (Remarks pg. 7 para. 2).
	The examiner respectfully disagrees. To establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). As discussed in more detail below, Figs. 2-4 in applicant’s specification do not establish the criticality of Qaq/Qm of 50 or more because Qaq/Qm values between 40 and 50 achieve amorphous material fraction of 98% or more (i.e. Qaq/Qm is not required to be 50 or more in order to achieve this value).
Fig. 2 in applicant’s specification is for a soft magnetic material with total ferrous constituents of 76 at% (applicant’s specification [0018]). The data in Fig. 2 indicates the occurrence of an amorphous material fraction of 98% or more at a Qaq/Qm of about 43 (i.e. above 40 and below 50), where at least half of the data point falls above the 98% or more amorphous material fraction line, indicating that the value for this point is at 98% or more amorphous material fraction. Further, Fig. 2 only presents data for a composition with total ferrous constituents of 76 at%. Nakaseko teaches 78 or 83 at% Fe ([0078]) and the claims recites 76 at% or more total ferrous constituents. Data representative of the claimed range has not been presented.
Fig.3 in applicant’s specification illustrates the effect of high-pressure water ejection pressure at 10 and 25 MPa on amorphous material fraction with varying Qaq/Qm (applicant’s specification [0018]), where higher ejection pressure (i.e. 25 MPa) shows a higher amorphous material fraction for the same Qaq/Qm. The rejection relies on either one of Dunkley  or Xiyu to teach water pressure of 50 to 150 MPa (Dunkley p. 38 Process Variables) or 50 to 80 MPa (Xiyu [0025], [0027]), respectively. The minimum pressure of the prior art is 50 MPa, which produces fine powder (Dunkley p. 38 Process Variables) or creates a cooling rate that forms amorphous powder (Xiyu [0057]). The data in applicant’s Fig. 3, which is consistent with the teachings of the prior art (i.e. Xiyu [0057]), indicates higher ejection pressure (i.e. 25 vs. 10 MPa) results in increase d amorphous material fraction. Therefore, one of ordinary skill in the art would expect the amorphous material fraction between Qaq/Qm of 40 to 50 to be more than that presented in Fig. 3 because of the increased water pressure of the prior art relative to the presented data. Further, Fig. 3 in applicant’s specification shows an amorphous material fraction of approximately 90 to 98% for Qaq/Qm between 40 and 50, indicating that an amorphous material fraction of 98% or more is achieved at Qaq/Qm of between 40 and 50 at a pressure of 25 MPa. 
Fig. 4 in applicant’s specification shows the effect of high-pressure water temperature relative to Qaq/Qm on the amorphous material fraction (applicant’s specification [0018]), where lower water temperature increases amorphous material fraction for a given Qaq/Qm. Nakaseko teaches water temperature of fluid injection cooling of 10°C or less ([0017], [0057], [0058], [0063]-[0067], Fig. 2) with examples at 4 or 8 °C (Tables 2, 3), suggesting even more amorphous material fraction % for a given Qaq/Qm due to the lower water temperature. In applicant’s Fig. 4 the data shows amorphous material fraction of less than 98% for Qaq/Qm of about 50, indicating that Qaq/Qm of 50 is not critical in achieving an amorphous material fraction of 98% or more.
	The applicant argues Meguro is silent to the specific values of amorphous ratio achieved by Qc/Qm>40 and that when it is met an amorphous material fraction of 98% or more in soft magnetic iron powder cannot necessarily be met (applicant’s specification Figs. 2-4) (Remarks pg. 7 para. 1).
	The examiner respectfully disagrees. As discussed in the previous argument, Qaq/Qm of 50 or more does not appear to be critical to achieve an amorphous fraction of 98% or more because Figs. 2-4 show amorphous material fraction of 98% or more for Qaq/Qm between 40 and 50 and that other variables (i.e. water pressure and water temperature) impact amorphous material fraction. The prior art (i.e. Dunkley p. 38 Process Variables or Xiyu [0025], [0027]) teaches water pressure greater than that presented in applicant’s Fig. 3, indicating increased amorphous material fraction. Similarly, the prior art (i.e. Nakaseko [0017], [0057], [0058], [0063]-[0067], Fig. 2, Tables 2, 3) teaches water temperature less than that presented in applicant’s Fig. 4, indicating increased amorphous material fraction. 
	The applicant argues Meguro only discloses examples with a total content of ferrous constituents of smaller than 75 at% (Remarks pg. 7 para. 3).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is over Nakaseko in view of Meguro, where Nakaseko teaches Fe83B17 or Fe79Si10B11 (i.e. total content of ferrous constituents Fe, Ni, and Co is 76 at% or more) and the respectively associated critical cooling rates that are required to form amorphous powder (Nakaseko [0078]). 
Okochi in view of Meguro and either one of Nakaseko or Batten
	The applicant argues the examples in Okochi that may have an amorphous material fraction of 98% or more have a total of ferrous constituents of smaller than 76 at% (Remarks para. spanning pgs. 7-8).
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Okochi teaches a composition with a balance of Fe (i.e. 82 to 9.5 mass%; 65.4 to 90.2 at%) ([0018]-[0021]) and an amorphization rate of more than 90 to 100% ([0013]). Both the composition and amorphization amount overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). 
Double Patenting
	The applicant argues withdrawal of the double patenting rejection in light of the above arguments directed to Meguro and Nakaseko (Remarks pg. 8 para. 4).
	The examiner respectfully disagrees. The arguments directed to Meguro and Nakaseko were not found persuasive. The double patenting rejection will be maintained until it has been properly overcome.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaseko (WO2015/151420 with citations from US 2017/0144227) in view of Meguro (JPS64-055308 machine translation).
Regarding claim 1, Nakaseko teaches a method of atomizing metal powder ([0001]) to rapidly cool a metal powder and produce an amorphous atomized metal powder ([0021]) that is an Fe-B or Fe-Si-B alloy ([0020], [0059]) such as Fe83B17 or Fe79Si10B11 (i.e. a total content of ferrous constituents Fe, Ni, and Co is 76 at% or more) ([0078]) where water at a temperature of 10°C or less (i.e. a temperature of the high-pressure water is 20°C or lower) impinges on a molten metal stream at an injection pressure of 5MPa or more (i.e. ejecting high-pressure water to collide with a molten metal stream falling vertically downward, breaking up the molten metal stream into metal powder, and cooling the metal powder)([0017], [0057], [0058], [0063]-[0067], Fig. 2) to produce an amorphous ratio of 90% or more ([0082], [0083]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Nakaseko is silent to a mass ratio Qaq/Qm of 50 or more.
Meguro teaches a method for producing amorphous alloy powder (1:23-24, 3:30-31) using an atomizing method in which a molten metal stream with a composition that tends to be amorphous flows out of a nozzle and is divided and cooled and solidified in a flow of cooling liquid (3:33-40, 6:4-26, Fig. 1) with a cooling liquid of water (5:8-10) where the ratio of the flow rate of a cooling liquid stream, Qc, kg/sec, to the flow rate of a molten metal stream Qm, kg/sec, is 40 or more (3:39-40, 4:4, 5:2-7).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Nakaseko to control Qc/Qm to be 40 or more because the cooling capacity is lower than the turbulent cooling liquid flow and below 40 the cooling rate becomes insufficient and amorphous powder cannot be easily obtained (Meguro 5:5-7). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Nakaseko is silent to controlling a diameter of a teeming nozzle bore to be 1.2 mm or more.
Meguro teaches a method for producing amorphous alloy powder (1:23-24, 3:30-31) using an atomizing method in which a molten metal stream with a composition that tends to be amorphous flows out of a nozzle and is divided and cooled and solidified in a flow of cooling liquid (3:33-40, 6:4-26, Fig. 1) with a cooling liquid of water (5:8-10) where the diameter of the molten metal stream is less than 4x10-3 m (i.e. 4 mm) and preferably 1 x10-3 m or more (i.e. 1 mm) (3:38, 4:2, 29-36).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Nakaseko to control the nozzle diameter to be 1 to 4 mm (1x10-3 to 4x10-3 m) because above this range the diameter of the molten metal drop becomes large and the powder cannot be made amorphous and below this range it is difficult to achieve mass productivity (Meguro 4:29-36). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The processes of the prior art (i.e. water atomization Qaq/Qm, molten metal stream diameter, water temperature, and total content of ferrous constituents) are substantially similar to the processes of the claimed invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including a soft magnetic iron powder with an amorphous material fraction of 98% or more.
Regarding claim 3, Nakaseko teaches a water temperature of 10°C or less ([0017], [0057], [0065], [0066]) and a Fe83B17 alloy (i.e. a total content of ferrous constituents is 80 at% or more) ([0078]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaseko (WO2015/151420 with citations from US 2017/0144227) in view of Meguro (JPS64-055308 machine translation) as applied to claim 1 above, and further in view of either one of Dunkley (Dunkley. Atomization. ASM Handbook, Volume 7: Powder Metal Technologies and Applications. ASM International. 1998. Pg. 35-43.) or Xiyu (CN 102513532 machine translation).
Regarding claim 2, Nakaseko teaches a Fe83B17 or Fe79Si10B11 alloy (i.e. a total content of ferrous constituents is 78 at% or more) ([0078]).
Nakaseko teaches an injection pressure of the injection water of 5 MPa or more ([0017], [0067]), but is silent to a pressure of 25 to 60 MPa.
Dunkley teaches water pressure is a process variable of a water atomization process where high water pressures, 50 to 150 MPa, are used to produce finer powders with median particle size of 5 to 20 um (p. 38 Process Variables). 
It would have been obvious to one of ordinary skill in the art before filing of applicant’s invention in the process of Nakaseko for the water pressure to be 50 to 150 MPa because this higher water pressure range produces finer powders (Dunkley p. 38 Process Variables). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Dunkley, Xiyu teaches a method of manufacturing amorphous powder ([0002], [0010]) by high pressure water atomization ([0020]-[0022] ,[0052]-[0054]) with a water pressure of 50 to 80 MPa ([0025], [0057]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed in the process of Nakaseko to use a water pressure of 50 to 80 MPa because it creates a cooling rate that forms amorphous powder (Xiyu [0057]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Okochi (JP 2007-009288 machine translation) in view of Meguro (JPS64-055308 machine translation) and either one of Nakaseko (WO2015/151420 with citations from US 2017/0144227) or Batten (US 2,956,304).
Regarding claim 1, Okochi teaches a soft magnetic alloy powder ([0001]) with 0 to 7 mass% Si (0 to 11 at%), 2 to 5 mass% B (9.5 to 20.6 at%), 0.5 to 6 mass% Nb (0.3 to 2.9 at%), and balance Fe (i.e. 82 to 97.5 mass%; 65.4 to 90.2 at%) (i.e. a total content of ferrous constituents (Fe, Ni, and Co) is 76 at% or more) ([0018]-[0021]) manufactured by spraying a water jet on an alloy molten metal stream where the powder is amorphized (i.e. ejecting high-pressure water to collide with a molten metal stream falling vertically downward, breaking up the molten metal stream into metal powder, and cooling the metal powder) ([0011]) to form a fine powder with an amorphization rate of more than 90 to 100% (i.e. an amorphous material fraction of the soft magnetic iron powder is 98% or more) ([0013], Tables 1-5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Okochi is silent to a mass ratio Qaq/Qm of 50 or more.
Meguro teaches a method for producing amorphous alloy powder (1:23-24, 3:30-31) using an atomizing method in which a molten metal stream with a composition that tends to be amorphous flows out of a nozzle and is divided and cooled and solidified in a flow of cooling liquid (3:33-40, 6:4-26, Fig. 1) with a cooling liquid of water (5:8-10) where the ratio of the flow rate of a cooling liquid stream, Qc, kg/sec, to the flow rate of a molten metal stream Qm, kg/sec, is 40 or more (3:39-40, 4:4, 5:2-7).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Okochi to control Qc/Qm to be 40 or more because the cooling capacity is lower than the turbulent cooling liquid flow and below 40 the cooling rate becomes insufficient and amorphous powder cannot be easily obtained (Meguro 5:5-7). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Okochi is silent to controlling a diameter of a teeming nozzle bore to be 1.2 mm or more.
Meguro teaches a method for producing amorphous alloy powder (1:23-24, 3:30-31) using an atomizing method in which a molten metal stream with a composition that tends to be amorphous flows out of a nozzle and is divided and cooled and solidified in a flow of cooling liquid (3:33-40, 6:4-26, Fig. 1) with a cooling liquid of water (5:8-10) where the diameter of the molten metal stream is less than 4x10-3 m (i.e. 4 mm) and preferably 1 x10-3 m or more (i.e. 1 mm) (3:38, 4:2, 29-36).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Okochi to control the nozzle diameter to be 1 to 4 mm (1x10-3 to 4x10-3 m) because above this range the diameter of the molten metal drop becomes large and the powder cannot be made amorphous and below this range it is difficult to achieve mass productivity (Meguro 4:29-36). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Okochi is silent to the temperature of the high-pressure water.
Nakaseko teaches method of producing metal powder ([0001]) that is amorphous ([0020], [0021]) by impinging a molten metal stream with a cooling fluid of water having a liquid temperature of 10°C or less ([0017], [0057], [0065], [0066]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Okochi to control the temperature of the water to 10°C or less because it achieves the desired cooling rate, which is the minimum cooling rate at which an amorphous metal powder can be produced (Nakaseko [0066]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Nakaseko, Batten teaches atomizing molten metal (1:15-21) with water being the most practical medium at a temperature ranging from tap water (i.e. about 45 to 55°F, 7 to 13°C) to about 120 °F (50°C) (4:19-36).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Okochi to control the water temperature to be from tap water to about 120°F (i.e. about 7 to 50°C) because within this range the water temperature is able to extract the necessary quantity of heat with the volume of water delivered to the molten metal (Batten 4:19-36). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). Further, Okochi in view of Batten teaches water atomizing (Okochi [0011]; Batten 1:15-21, 4:19-36) to produce amorphous alloy powder (Okochi [0013]) where the cooling rate of the powder needs to be sufficiently fast to achieve the amorphization rate of 90 to 100% (Okochi [0011]-[0013]). Batten teaches the water temperature is a result effective variable related to the extraction of heat (i.e. cooling rate) of the molten metal (Batten 4:19-36). One of ordinary skill in the art would understand how to vary the cooling rate within the temperature range taught by Batten to achieve a sufficient cooling rate for the taught amorphization of Okochi.
Regarding claim 3, Okochi in view of either one of Nakaseko or Batten teaches 0 to 7 mass% Si (0 to 11 at%), 2 to 5 mass% B (9.5 to 20.6 at%), 0.5 to 6 mass% Nb (0.3 to 2.9 at%), and balance Fe (i.e. 82 to 97.5 mass%; 65.4 to 90.2 at%) (i.e. a total content of ferrous constituents (Fe, Ni, and Co) is 80 at% or more) (Okochi [0018]-[0021]) and either a cooling fluid of water having a liquid temperature of 10°C or less (Nakaseko [0017], [0057], [0065], [0066]) or water at a temperature ranging from tap water (i.e. about 45 to 55°F, 7 to 13°C) to about 120 °F (50°C) (Batten 4:19-36). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okochi (JP 2007-009288 machine translation) in view of Meguro (JPS64-055308 abstract) and Batten (US 2,956,304) as applied to claim 1 above, and further in view of either one of Dunkley (Dunkley. Atomization. ASM Handbook, Volume 7: Powder Metal Technologies and Applications. ASM International. 1998. Pg. 35-43.) or Xiyu (CN 102513532 machine translation).
Regarding claim 2, Okochi teaches 0 to 7 mass% Si (0 to 11 at%), 2 to 5 mass% B (9.5 to 20.6 at%), 0.5 to 6 mass% Nb (0.3 to 2.9 at%), and balance Fe (i.e. 82 to 97.5 mass%; 65.4 to 90.2 at%) (i.e. a total content of ferrous constituents (Fe, Ni, and Co) is 78 at% or more) (Okochi [0018]-[0021]).
Okochi teaches fine powder with an average particle size of 5 to 20 um and an amorphization rate of 90 to 100% ([0008], [0013]), but is silent to the ejection pressure of the high-pressure water.
Dunkley teaches water pressure is a process variable of a water atomization process where high water pressures, 50 to 150 MPa, are used to produce finer powders with median particle size of 5 to 20 um (p. 38 Process Variables). 
It would have been obvious to one of ordinary skill in the art before filing of applicant’s invention in the process of Okochi for the water pressure to be 50 to 150 MPa because this higher water pressure range produces finer powders with median particle size of 5 to 20 um (Dunkley p. 38 Process Variables), which is the same particle size range as the fine powder produced in Okochi ([0008], [0013]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Dunkley, Xiyu teaches a method of manufacturing amorphous powder ([0002], [0010]) with a median diameter D50 of 7 to 18 um ([0015], [0058]) by high pressure water atomization ([0020]-[0022] ,[0052]-[0054]) with a water pressure of 50 to 80 MPa ([0025], [0057]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed in the process of Okochi to use a water pressure of 50 to 80 MPa because it creates a cooling rate that forms amorphous powder (Xiyu [0057]). Further, the particle size range of the fine powders of Okochi of 5 to 20 um (Okochi [0008], [0013]) encompass the particle size range of 7 to 18 um formed using the process and pressure of Xiyu (Xiyu [0015], [0058]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/769,611 (App ‘611) in view of Meguro (JPS64-055308 machine translation) and Nakaseko (WO2015/151420 with citations from US 2017/0144227). 
App ‘611 teaches a method of atomizing metal powder with an amorphous material fraction of 90% or more by high-pressure water atomization with a collision pressure of 20 MPa or higher (claim 1) with a Qaq/Qm of 35 or more (claims 3, 4) with a total content of Fe, Ni, and Co of 76.0 at% or more (claims 5-12).
App ‘611 is silent to controlling the teeming nozzle bore through which a molten metal stream falls downward to be 1.2 mm or more. 
Meguro teaches a method for producing amorphous alloy powder (1:23-24, 3:30-31) using an atomizing method in which a molten metal stream with a composition that tends to be amorphous flows out of a nozzle and is divided and cooled and solidified in a flow of cooling liquid (3:33-40, 6:4-26, Fig. 1) with a cooling liquid of water (5:8-10) where the diameter of the molten metal stream is less than 4x10-3 m (i.e. 4 mm) and preferably 1 x10-3 m or more (i.e. 1 mm) (3:38, 4:2, 29-36).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of App ‘611 to control the nozzle diameter to be 1 to 4 mm (1x10-3 to 4x10-3 m) because above this range the diameter of the molten metal drop becomes large and the powder cannot be made amorphous and below this range it is difficult to achieve mass productivity (Meguro 4:29-36). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
App ‘611 is silent to a temperature of the high-pressure water.
Nakaseko teaches method of producing metal powder ([0001]) that is amorphous ([0020], [0021]) by impinging a molten metal stream with a cooling fluid of water having a liquid temperature of 10°C or less ([0017], [0057], [0065], [0066]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of App ‘611 to control the temperature of the water to 10°C or less because it achieves the desired cooling rate, which is the minimum cooling rate at which an amorphous metal powder can be produced (Nakaseko [0066]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
This is a provisional nonstatutory double patenting rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735